           Case 1-20-01102-reg         Doc 6         Filed 09/09/20    Entered 09/09/20 17:33:22



   HERRICK, FEINSTEIN LLP
   Stephen B. Selbst
   Janice Goldberg
   George V. Utlik
   Rachel H. Ginzburg (admitted pro hac vice)
   2 Park Avenue
   New York, New York 10016
   (212) 592-1400
   (212) 592-1500 (fax)
   sselbst@herrick.com
   jgoldberg@herrick.com
   gutlik@herrick.com
   rginzburg@herrick.com

   Proposed Attorneys for the Debtor and Debtor in Possession

   UNITED STATES BANKRUPTCY COURT
   EASTERN DISTRICT OF NEW YORK

   -------------------------------------------------------------- x
                                                                  :
   In re                                                          :   Chapter 11
                                                                  :
   RLCH, INC.,                                                    :   Case No. 20-43052 (REG)
                                                                  :
                                       Debtor.                    :
                                                                  :
                                                                  :
   -------------------------------------------------------------- x
                                                                  :
   MANUEL ROEL,                                                   :   Adv. Pro. No. 20-01102 (REG)
                                                                  :
                                       Plaintiff,                 :
                                                                  :
                              - against -                         :
                                                                  :
   JOE HSU, et al.                                                :
                                                                  :
                                       Defendants.                :
   -------------------------------------------------------------- x
                                         AFFIDAVIT OF SERVICE

STATE OF NEW YORK                           )
                                            ) ss.:
COUNTY OF KINGS                             )




HF 13477238v.2
           Case 1-20-01102-reg     Doc 6    Filed 09/09/20    Entered 09/09/20 17:33:22



                  I, Douglas Kopf, being duly sworn, depose and say:

            1.    I am an attorney with Herrick Feinstein LLP, proposed counsel for RLCH, Inc., a

defendant in the above-captioned adversary proceeding. I am over the age of 18 and am not a party

to this action.

            2.    I caused the Notice of Removal re: Roel v. Hsu, et al., Index No. 709652/2017,

Supreme Court of the State of New York, County of Queens, with Exhibits 1 – 7. (Dkt. No. 1) to

be served (i) via electronic mail on the parties on the annexed Service List 1 on August 28, 2020;

and (ii) via First Class Mail upon the parties on the annexed Service List 2 on September 5, 2020.

            3.    I caused the Adversary Proceeding Cover Sheet (Dkt. No. 4) to be served (i) via

electronic mail on the parties on the annexed Service List 1 on September 9, 2020; and (ii) via

First Class Mail upon the parties on the annexed Service List 2 on September 5, 2020.

 Date: New York, New York
       September 9, 2020

                                                      /s/ Douglas Kopf
                                                        Douglas Kopf

Sworn to before me this
9th day of September 2020
/s/ Annabella A. Cruz________
Annabella A. Cruz, Notary Public, State of New York,
No: 01CR6400239 Commission Expires: 11/12/2023




                                                 2
HF 13477238v.2
           Case 1-20-01102-reg   Doc 6   Filed 09/09/20   Entered 09/09/20 17:33:22




                                     SERVICE LIST 1

   United States Trustee                     Allan Mendelsohn, Esq.,
   Office of the US Trustee,                 Allan B. Mendelsohn, LLP,
   Jeremy S. Sussman, Esq.                   38 New St., Huntington, NY 11743-3463
   Eastern District of New York,             amendelsohn@amendelsohnlaw.com
   Brooklyn Division
   201 Varick Street, Suite 1006
   New York, New York 10014
   Jeremy.S.Sussman@usdoj.gov;

   Eric Sadkin, Esq.,                        Atlantic Specialty Insurance Company
   Mavrides Moyal, Packman Sadkin            One State Street Plaza, 31fl
   276 Fifth Avenue, Suite 404               New York, NY 10004
   New York, NY 10001                        claims@onebeacon.com
   ESadkin@mmps.com;

   The Blaikie Group                         Jack L. Glasser, Esq.
   111 John St. 16th Fl.                     Jack L. Glasser, P.C.
   New York, NY 10038                        89-10 Sutphin Blvd
   info@blaikiegroup.com                     Jamaica, NY 11435
                                             jacklglasserpc@aol.com


   Mingli Chen, Esq.                         Robert D. Werth, Esq.
   ML and CHEN, P.C.                         666 Greenwich St. #507
   136-20 38th Ave, Ste 9J                   New York, NY 10014
   Flushing, NY 11354                        robertwerth@gmail.com
   mchen@mchenlaw.com


   Adam Stein, Esq.                          Mou Yang Lam
   Stein Adler Dadah Zelkowitz               jlam9779@gmail.com
   16633 Broadway, 46fl.
   New York, NY 10019
   astein@steinadlerlaw.com


   Kwan Cho Cheung                           Steven Cheung
   kccheung888@gmail.com                     scheung08@gmail.com



   Ming Y (Diane) Cheung                     Gui Zhen Chen
   dcheung2688@yahoo.com                     zhenlin93@gmail.com

   Siu Ling Wong                             Cheung Ching Chau
   jenchan429@gmail.com                      foolee88@comcast.net

HF 13477238v.2
           Case 1-20-01102-reg   Doc 6   Filed 09/09/20   Entered 09/09/20 17:33:22




   Kam Ming Lam                              Tung Suet Ruby Lam
   fionaryang83@gmail.com                    rubycu@gmail.com

   Kuk Tan (Tracy) Wong                      Jin Guo Lin
   kuktan2000@yahoo.com.hk                   tommylin08@hotmail.com

   Esther Hsu
   grandmother.esther.hsu@gmail.com




HF 13477238v.2
           Case 1-20-01102-reg   Doc 6   Filed 09/09/20   Entered 09/09/20 17:33:22



                                      SERVICE LIST 2


     Maxim Credit Group, LLC                  Atlantic Specialty Insurance Company
     600 Madison Avenue, Suite 1700           One State Street Plaza, 31fl
     New York, New York 10022                 New York, NY 10004

     The Blaikie Group                        Manuel Roel
     111 John St. 16th Fl.                    253-02 Leeds Road
     New York, NY 10038                       Little Neck, NY 11362

     TCJ Construction
     438 67th Street
     Brooklyn NY 11220




HF 13477238v.2
